Order and judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion to dismiss the complaint. A CPLR article 78 proceeding was the proper vehicle for challenging plaintiffs dismissal from defendant’s nursing program (see, Maas v Cornell Univ., 94 NY2d 87, 92; Risley v Rubin, 272 AD2d 198; see also, Grogan v Saint Bonaventure Univ., 91 AD2d 855; Matter of Gray v Canisius Coll., 76 AD2d 30, 33), *817and any such challenge is time-barred because plaintiff failed to commence a proceeding within four months of his termination (see, CPLR 217). (Appeal from Order and Judgment of Supreme Court, Monroe County, Bergin, J. — Dismiss Pleading.) Present — Pigott, Jr., P. J., Green, Pine, Kehoe and Balio, JJ.